Citation Nr: 9921013	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-46 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran's active military service included periods from 
October 1967 to October 1969 and from February to April 1973.  
The veteran also has served in a military reserve component and 
that service included a period from March 1989 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
following a March 1994 decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied the veteran's claims of service connection for a 
post-traumatic stress disorder (PTSD), a left ankle disability, a 
right knee disability, and a left knee disability.  By a January 
1995 decision, the RO granted service connection for PTSD.  
Accordingly, this issue is no longer before the Board.

In addition to the issues cited on the cover page of this 
decision, the veteran raised the issues of entitlement to service 
connection for exposure to herbicides including Agent Orange (See 
veteran's undated statement in support of claim and June 1994 
representative's letter), a right ankle disorder (See May 1994 VA 
Form 9), and a bipolar disorder (See April 1996 statement in 
support of claim).  The veteran has also raised the issues of 
entitlement to a total rating based on individual unemployability 
due to service-connected disability (See May 1995 
representative's letter) and a temporary total rating under 38 
C.F.R. § 4.29 for treatment of service-connected disability 
during a period of hospitalization (See December 1995 
representative's letter).  These issues have not been properly 
developed for appellate review and are not intertwined with the 
issues on appeal.  Accordingly, they are referred to the RO for 
appropriate action.


REMAND

Initially, the Board observes that claims of service connection 
for right and left knee disabilities were considered by a rating 
decision entered in July 1970.  Service connection was denied and 
the veteran was notified of the adverse decision; however, he 
failed to initiate an appeal.  38 C.F.R. § 19.118 (1970).  
Therefore, because the claims were the subject of a prior final 
decision, the first issue that must be addressed by the Board is 
whether the previously denied claims ought to be reopened.  38 
U.S.C.A. § 5108 (West 1991).  This is significant because it does 
not appear that the RO, when it addressed these issues in a July 
1994 statement of the case, informed the veteran of the law 
regarding what was required to reopen previously denied claims.  
In order to afford the veteran notice of the law regarding the 
need to submit new and material evidence, and to give him 
opportunity to argue this point, further development is required.

The Board also notes that the veteran perfected his appeal by 
filing with the RO a VA Form 9 (Appeal to Board of Veterans' 
Appeals) in September 1994 that he personally signed.  
Thereafter, following a November 1996 award of a 100 percent 
rating for PTSD, the veteran's representative filed with the RO a 
December 1996 letter in which he indicated that the veteran 
desired to withdraw his appeal of issues pertaining to bilateral 
knee and left ankle conditions.  In December 1996, the RO wrote 
to the veteran and asked that he file written authorization to 
withdraw his appeals as to the foregoing issues.  No written 
reply was received from the veteran.  Thereafter, a report of 
contact was received showing a change of address for the veteran.  
In September 1997, another report of contact reflects that the 
veteran had contacted the RO, talked with ". . . the Director[,] 
and said [that] he was satisfied and did not wish to pursue his 
appeal further."  Once again, in September 1997 and in February 
1998, the RO wrote to the veteran and asked that he file written 
authorization to withdraw his appeals.  However, these letters 
were sent to the veteran's old address.  No reply to either 
letter was received.  

Controlling regulations provide that a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b) (1998).  Nevertheless, when, as 
here, the veteran personally filed the appeal, written consent 
from the veteran is required for a representative to withdraw the 
appeal.  38 C.F.R. § 20.204(c) (1998).  Governing regulations 
also provide that when, during the course of review, it is 
determined that further evidence or clarification of the record 
or correction of a procedural defect is essential for a proper 
decision, the Board shall remand the case to the agency of 
original jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9 (1998).

Since it is not clear whether the veteran's representative had 
written consent from the veteran to withdraw the appeal, further 
clarification of this point is necessary.  
For the reasons stated, this case is REMANDED to the RO for the 
following actions:

1.  The RO should seek clarification from 
the veteran and his representative as to 
whether the veteran desires to withdraw 
from appellate review the claim of service 
connection for a left ankle disability and 
the application to reopen previously denied 
claims of service connection for right and 
left knee disabilities.  If the veteran 
desires to withdraw these issues, the RO 
should request from the veteran written 
authorization to do so.  (Clarification of 
the veteran's address should be obtained 
before acting in this regard.)  The RO 
should also request from the veteran's 
representative a copy of any written 
consent to withdraw which the 
representative may have received from the 
veteran in about December 1996.  If no such 
consent remains on file, a statement from 
the representative about the existence or 
non-existence of such a written consent 
should be sought.  

2.  If the veteran does not desire to 
withdraw his appeal, the RO should examine 
the evidence and take adjudicatory action 
as to each issue on appeal.  Additional 
development suggested by the evidence 
should be undertaken.  If any benefit 
sought is denied, a supplemental statement 
of the case should be issued that, among 
other things, provides the veteran with 
notice of the laws and regulations 
governing claims to reopen.  38 C.F.R. 
§ 3.156(a) (1998).

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case, 
the claims folder should be returned to this Board for further 
appellate review.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to comply 
with governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of these issues.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 
4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


